DETAILED ACTION
Continued Examination
The Applicant has brought in allowable subject matter into independent claim 8 and addressed all of the outstanding objections and rejections. Therefore, the Examiner enters the Applicant's submission filed on 04/27/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Abstract line 14 reading “(Figure accompanying the abstract; Fig. 12)” is hereby deleted from the Abstract as it is not part of the abstract.
Allowable Subject Matter
Claims 1-6, 8-12 and 14-18 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claims 1 and 18, the prior art of record does not teach, suggest or motivate one having ordinary skill in the art to have a display panel comprising four virtual parallelograms, where a first virtual parallelogram comprises two first sides extending along a first direction and two second sides extending along a second direction, wherein along the first direction, geometric centers of two first sub-pixels and two second sub-pixels on opposite sides of adjacent first virtual parallelograms form a third virtual parallelogram, and along a direction perpendicular to the first direction, geometric centers of two first sub-pixels and two second sub-pixels on opposite sides of adjacent first virtual parallelograms  form a fourth virtual parallelogram, wherein a third sub-pixel is disposed on each of the two fifth sides, and the third sub-pixel is located at a center of the corresponding fifth side, and an included angle between the third direction and the direction perpendicular to the first direction is equal to an included angle between the second direction and the direction perpendicular to the first direction along with the other limitations of claims 1 and 18, respectively.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fig. 4 of Zhang et al. CN110620135A teaches first, second, third and fourth virtual parallelograms. However, the third virtual parallelogram (Item 120) is a square which has two first sides extending along a first direction and two second sides extending along a second direction where the first and second direction are perpendicular, while the claim language requires that the first and second direction are not perpendicular.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891